             Case MDL No. 2942 Document 422 Filed 06/05/20 Page 1 of 2



                               BEFORE THE JUDICIAL PANEL
                              ON MULTIDISTRICT LITIGATION


IN RE:                         )
COVID-19 BUSINESS INTERRUPTION )                                    MDL NO. 2942
INSURANCE COVERAGE LITIGATION )

________________________________________________________________________

                        OPPOSITION TO MOTION FOR TRANSFER
                          BY PLAINTIFF, WAGNER SHOES, LLC

        COMES NOW PLAINTIFF, WAGNER SHOES, LLC (Wagner Shoes, LLC v.

Auto-Owners Insurance Company, ALN 7:20-cv-00465-GMB), and moves in opposition

in the above-captioned to the initial Motion for Transfer and Coordination or

Consolidation Under 28 U.S.C. § 1407 (Doc. 1), and Plaintiffs’ Subsequent Motion for

Transfer of Actions Pursuant to 28 U.S.C. § 1407 for Coordinated or Consolidated Pretrial

Proceedings (Doc. 4). 1

        1.       Plaintiff concurs with and JOINS the opposition motion filed by the

Defendant in ALN 7:20-cv-00465-GMB, Auto-Owners Insurance Company (Doc. 415), as

pertains and relates to 28 U.S.C. § 1407 and enumerates grounds for denial of the MDL




1

Effective this date, Wagner Shoes, LLC v. Auto-Owners Insurance Company, ALN 7:20-cv-00465-GMB, pending in
the Northern District of Alabama has been reassigned to the Honorable L. Scott Coogler with case number 7:20-cv-
00465-LSC.


                                                      [1]
          Case MDL No. 2942 Document 422 Filed 06/05/20 Page 2 of 2



transfer motions only. This case is not appropriate for an MDL proceeding, and the

motions to transfer and consolidate should be denied.



                                         Respectfully submitted,

                                         /s/ R. Matt Glover (asb-7828-a43g)
                                         R. MATT GLOVER
                                         PRINCE GLOVER HAYES
                                         1 Cypress Point
                                         701 Rice Mine Road North
                                         Tuscaloosa, Alabama 35406
                                         Phone: (205) 345-1234
                                         Email: mglover@princelaw.net
                                         Counsel for Plaintiff, Wagner Shoes, LLC

                                         /s/ P. Ted Colquett (asb-4624-t58p)
                                         P. TED COLQUETT
                                         COLQUETT LAW LLC
                                         Post Office Box 59834
                                         Birmingham, Alabama 35259-0834
                                         Phone: (205) 245-4370
                                         Email: ted@colquettlaw.com
                                         Counsel for Plaintiff, Wagner Shoes, LLC




                                           [2]
